COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Umuoji Improvement Union (North America), Inc., a Nebraska
                           corporation v. Umuoji Improvement Union ( North America), Inc.,
                           Massachusetts Corporation

Appellate case number:     01-20-00732-CV

Trial court case number: 19-DCV-258782

Trial court:               268th District Court of Fort Bend County

       Appellant has filed a motion for emergency relief staying the judgment. Appellant
contends that the trial court clerk indicated the funds in the registry of the court might be released
as soon as tomorrow.
        The Court ORDERS the judgment and any release of funds currently deposited in the
registry of the court STAYED pending disposition of appellant’s emergency motion. The court
directs appellee to file an expedited response to the emergency motion no later than noon on
Friday, October 30, 2020.
       It is so ORDERED.

Judge’s signature: __Chief Justice Sherry Radack________________
                    Acting individually  Acting for the Court


Date: __October 28, 2020____________